Response Overruling Petition por Rehearing by
Judge Passing.
For opinion in this case see page 187.
In the petition rfor rehearing it is claimed that the .opinion herein is inconsistent. It seems upon consideration, however, that that claim rests more, upon the inability of' counsel to harmonize the two opinions rendered by the chancellor with the opinion of this court. The first judgment of the chancellor held that appellee had such an interest in the house as that its destruction by fire terminated the lease under Kentucky Statutes, section 2297. This judgment was not appealed from and its correctness was not passed upon or determined. The question for consideration here was the correctness of the second judgment, and in determining the question raised upon appeal from the second judgment it did not become necessary to pass upon the correctness of the first judgment. The opinion does not hold, that appellee had no interest in the house, but merely that it had lost its interest under the option clause of the lease.
Petition overruled.